DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.

Response to Amendment
This Office Action is in response to applicant’s communication filed on February 1st, 2022. The Applicant’s remark and amendments to the claims were considered with the results that follow.
Claims 1, 10, and 18 have been amended. As a result, claims 1-20 are pending in this office action.

Response to Arguments
Applicant’s arguments, see pg. 9-10, filed on February 1st, 2022, with respect to the rejection of independent claims 1, 10, and 18 under 35 U.S.C 103, where the applicant asserts that the STOOPS and Little does not teaches or suggest “translating indexes to move a bit position having a first value in the data structure of the existing Bloom filter to a position in the data structure of the dynamic Bloom filter, thereby encoding elements from the existing Bloom filter into the dynamic Bloom filter” as recited in amended independent claims 1, 10, and 18. Examiner agreed that the applied reference, Little, does not teach or suggest the above limitations, therefore, the argument have been fully considered and are persuasive. The 

Ramamoorthy teaches “translating indexes to move a bit position having a first value in the data structure of the existing Bloom filter to a position in the data structure of the dynamic Bloom filter, thereby encoding elements from the existing Bloom filter into the dynamic Bloom filter”. Ramamoorthy indicates on [0030], “At the top of FIG. 4, Bloom filter 120 (with only 10 bits for simplicity of explanation) is initialized to all zeros. In the present example, assume element ‘x’ is mapped to array positions 2, 4 and 9. To register element ‘x’, array positions 2, 4 and 9 are set to 1, as shown in Bloom filter 122”. Ramamoorthy specify on [0032]; In FIG. 4, element ‘y’ is also registered into the Bloom filter. Element ‘y’ is mapped (or “hashed”) to array positions 2, 6, 7, and accordingly these array positions 2, 6, 7 are set to 1, as shown in Bloom filter 124

    PNG
    media_image1.png
    526
    689
    media_image1.png
    Greyscale
{As disclosed in Fig. 4, Bloom filter 120 is the bloom filter that is initialized to all zeroes. When changes are applied in such that element “x” includes 2, 4, and 9 as registered in Bloom filter 122. The next set of changes applied to Bloom filter 124 would incorporate the changes applied to Bloom filter 122 in such that the final translation includes all the changes applied since the initial Bloom Filter}

	As such, Ramamoorthy teaches “translating indexes to move a bit position having a first value in the data structure of the existing Bloom filter to a position in the data structure of the dynamic Bloom filter, thereby encoding elements from the existing Bloom filter into the dynamic Bloom filter” (See Ramamoorthy indicates on [0030], “At the top of FIG. 4, Bloom filter 120 (with only 10 bits for simplicity of explanation) is initialized to all zeros. In the present example, assume element ‘x’ is mapped to array positions 2, 4 and 9. To register element ‘x’, array positions 2, 4 and 9 are set to 1, as shown in Bloom filter 122”. Ramamoorthy specify on [0032]; In FIG. 4, element ‘y’ is also registered into the Bloom filter. Element ‘y’ is mapped (or “hashed”) to array positions 2, 6, 7, and accordingly these array positions 2, 6, 7 are set to 1, as shown in Bloom filter 124

    PNG
    media_image1.png
    526
    689
    media_image1.png
    Greyscale


{Examiner correlates the dynamic bloom filter as the bloom filter that incorporate the changes applied (Bloom filter 122 and Bloom Filter 124) since the initial bloom filter (Bloom filter 120). As disclosed in Fig. 4, Bloom filter 120 is the bloom filter that is initialized to all zeroes. When changes are applied in such that element “x” includes 2, 4, and 9 as registered in Bloom filter 122. The next set of changes applied to Bloom filter 124 would incorporate the changes applied to Bloom filter 122 in such that the final translation includes all the changes applied since the initial Bloom Filter}).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2016/0253425 issued STOOPS et al. (hereinafter as "STOOPS") in view of U.S Patent Application Publication 2015/0046142 issued to Ramamoorthy et al. (hereinafter as “Ramamoorthy”).
 
Regarding claim 1, STOOPS teaches a method comprising: determining a total number of elements to insert within a data structure of a dynamic Bloom filter, the data structure having a plurality of bit positions with each bit position being identified by an associated index (STOOPS: [0021]; FIG. 2 illustrates a general example of a data range based bloom filter 104, according to an example of the present disclosure. The data range based bloom filter 104 of FIG. 2 may include, for example, eighteen bits, with hash values generated for values x, y, and z. In order to add a value to the bloom filter, a predetermined number (e.g., k) of hashes of the value to be added (e.g., x, y, or z) may be generated

    PNG
    media_image2.png
    401
    578
    media_image2.png
    Greyscale
), 

the total number of elements corresponding to a number of first elements encoded in a data structure of an existing Bloom filter and a number of second elements to be added to the existing Bloom filter (STOOPS: [0039]; With respect to scaling of a plurality of the data range based bloom filters 104, the when a bloom filter reaches a specified number of elements (e.g., 1000 elements), a further bloom filter that holds, for example, twice, or another predetermined number of elements, may be added. Similarly, further bloom filters may be added as needed once existing bloom filters reach a specified number of elements); 

generating the data structure of the dynamic Bloom filter based on the total number of elements, a target false positive rate, and at least one hash function to use in hashing the second elements (STOOPS: [0020]; The characteristics of the data range based bloom filter 104 may include, for example, an acceptable false positive rate (e.g., 0.01%, 0.001%, etc.). As discussed in further detail herein, the bloom filter specification module 102 may also specify characteristics for scaling a plurality of the data range based bloom filters 104. [0039]; With respect to scaling of a plurality of the data range based bloom filters 104, the when a bloom filter reaches a specified number of elements (e.g., 1000 elements), a further bloom filter that holds, for example, twice, or another predetermined number of elements, may be added. Similarly, further bloom filters may be added as needed once existing bloom filters reach a specified number of elements {See Fig. 5 the hash function (Bits 0-15, Bits 16-31), etc) hashing the items}

    PNG
    media_image3.png
    532
    658
    media_image3.png
    Greyscale
); and

 inserting the second elements into the data structure of the dynamic Bloom filter by hashing the second elements using the at least one hash function to generate hashed values for the second elements and setting one or more bits of the data structure of the dynamic Bloom filter to the first value based upon the hashed values(STOOPS: [0021]; In order to add a value to the bloom filter, a predetermined number (e.g., k) of hashes of the value to be added (e.g., x, y, or z) may a corresponding bit may be ascertained for each hash value. The corresponding bit may be set to 1. [0040];
Once the current bloom filter 500 fills up, a new bloom filter 502 may be added that can handle twice the number of elements as the previous bloom filter 500. Further, once the current bloom filter 502 fills up, a new bloom filter 504 may be added that can handle twice the number of elements as the previous bloom filter 502 {Examiner correlates the twice the number of elements to be added to another bloom filter as adding second elements into a dynamic filter when it cannot handle the number of elements so an additional bloom filter is created}).  

STOOPS does not explicitly teach translating indexes to move a bit position having a first value in the data structure of the existing Bloom filter to a position in the data structure of the dynamic Bloom filter, thereby encoding elements from the existing Bloom filter into the dynamic Bloom filter;

However, Ramamoorthy teaches translating indexes to move a bit position having a first value in the data structure of the existing Bloom filter to a position in the data structure of the dynamic Bloom filter, thereby encoding elements from the existing Bloom filter into the dynamic Bloom filter (Ramamoorthy: [0030]; At the top of FIG. 4, Bloom filter 120 (with only 10 bits for simplicity of explanation) is initialized to all zeros. In the present example, assume element ‘x’ is mapped to array positions 2, 4 and 9. To register element ‘x’, array positions 2, 4 and 9 are set to 1, as shown in Bloom filter 122. [0032]; In FIG. 4, element ‘y’ is also registered into the Bloom Element ‘y’ is mapped (or “hashed”) to array positions 2, 6, 7, and accordingly these array positions 2, 6, 7 are set to 1, as shown in Bloom filter 124

    PNG
    media_image1.png
    526
    689
    media_image1.png
    Greyscale

{Examiner correlates the dynamic bloom filter as the bloom filter that incorporate the changes applied (Bloom filter 122 and Bloom Filter 124) since the initial bloom filter (Bloom filter 120). As disclosed in Fig. 4, Bloom filter 120 is the bloom filter that is initialized to all zeroes. When changes are applied in such that element “x” includes 2, 4, and 9 as registered in Bloom filter 122. The next set of changes applied to Bloom filter 124 would incorporate the changes applied to Bloom filter 122 in such that the final translation includes all the changes applied since the initial Bloom Filter});

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify STOOPS (teaches insert within a data structure of a dynamic Bloom filter, the data structure having a plurality of bit positions with each bit position being identified by an associated index, the total number of elements corresponding to a number of first elements encoded in a data structure of an existing Bloom filter and a number of second elements to be added to the existing  (teaches translating indexes to move a bit position having first value in the data structure of the existing Bloom filter to a position in the data structure of the dynamic Bloom filter). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in reducing the memory load and make room for elements (See: Ramamoorthy:[0009]). In addition, the references (STOOPS and Ramamoorthy) teach features that are directed to analogous art and they are directed to the same field of endeavor as STOOPS and Ramamoorthy are directed to utilizing bloom filters and applying changes necessary when necessary and transform the data accordingly. 

	Regarding claim 2, the modification of STOOPS and Ramamoorthy teaches claimed invention substantially as claimed, and STOOPS further teaches the existing Bloom filter is an existing dynamic Bloom filter, the existing dynamic Bloom filter and the generated dynamic Bloom filter being in a sequence of dynamic Bloom filters, wherein the existing dynamic Bloom filter immediately precedes the generated dynamic Bloom filter in the sequence (STOOPS: [0039]-[0040]; With respect to scaling of a plurality of the data range based bloom filters 104, the when a bloom filter reaches a specified number of elements (e.g., 1000 elements), a further bloom filter that holds, for example, twice, or another predetermined number of elements, may be added. Similarly, further bloom filters may be added as needed once existing bloom filters reach a specified number of elements. Once the current bloom filter 500 fills up, a new bloom filter 502 may be added that can handle twice the number of elements as the previous bloom filter 500).  

	Regarding claim 3, the modification of STOOPS and Ramamoorthy teaches claimed invention substantially as claimed, and STOOPS further teaches the total number of elements is a sum of the number of first elements and the number of second elements (STOOPS: [0039]-[0040]; With respect to scaling of a plurality of the data range based bloom filters 104, the when a bloom filter reaches a specified number of elements (e.g., 1000 elements), a further bloom filter that holds, for example, twice, or another predetermined number of elements, may be added. Similarly, further bloom filters may be added as needed once existing bloom filters reach a specified number of elements. Once the current bloom filter 500 fills up, a new bloom filter 502 may be added that can handle twice the number of elements as the previous bloom filter 500).  

	Regarding claim 4, the modification of STOOPS and Ramamoorthy teaches claimed invention substantially as claimed, and STOOPS further teaches the existing Bloom filter is an initial Bloom filter in a sequence of dynamic Bloom filters that includes the generated dynamic Bloom filter (STOOPS: [0039]-[0040]; With respect to scaling of a plurality of the data range based bloom filters 104, the when a bloom filter reaches a specified number of elements (e.g., 1000 elements), a further bloom filter that holds, for example, twice, or another predetermined number of elements, may be added. Similarly, further bloom filters may be added as needed once existing bloom filters reach a specified number of elements. Once the current bloom filter 500 fills up, a new bloom filter 502 may be added that can handle twice the number of elements as the previous bloom filter 500).  

	Regarding claim 5, the modification of STOOPS and Ramamoorthy teaches claimed invention substantially as claimed, and STOOPS further teaches the translating includes a modulo operation (STOOPS: [0021]; A modulo m may be computed for each hash, and a corresponding bit may be ascertained for each hash value. The corresponding bit may be set to 1. In order to check a value (e.g., w), the predetermined number (e.g., k) of hashes of the value to be checked may be generated).  

	Regarding claim 6, the modification of STOOPS and Ramamoorthy teaches claimed invention substantially as claimed, and STOOPS further teaches the target false positive rate is substantially similar to a target false positive rate of the existing Bloom filter (STOOPS: [0022]; the number of bits of the data range based bloom filter 104 may be inversely proportional to the false positive probability. That is, adding additional bits to the data range based bloom filter 104 may lower the false positive probability. Further, reducing the number of values that are added to the data range based bloom filter 104 may lower the false positive probability).  

	Regarding claim 7, the modification of STOOPS and Ramamoorthy teaches claimed invention substantially as claimed, and STOOPS further teaches the dynamic Bloom filter is an existing dynamic Bloom filter, the method further comprising: responsive to a request to query the existing dynamic Bloom filter for an element, hashing the element using the at least one hash function to generate at least one hash value for the element (STOOPS: [0021]; In order to add a value to the bloom filter, a predetermined number (e.g., k) of hashes of the value to be added (e.g., x, y, or z) may be generated. A modulo m may be computed for each hash, and a corresponding bit may be ascertained for each hash value. The corresponding bit may be set to 1. [0040]; As shown in FIG. 5, the bloom filter 500 may include 16 bits, with 2 hash values per item (i.e., specific log data information 112), and hold n items. Once the current bloom filter 500 fills up, a new bloom filter 502 may be added that can handle twice the number of elements as the previous bloom filter 500. Further, once the current bloom filter 502 fills up, a new bloom filter 504 may be added that can handle twice the number of elements as the previous bloom filter 502); 

determining one or more bits corresponding to one or more indexes to set to the first value based on the at least one hash value for the element and a size of an initial Bloom filter, the initial Bloom filter being a Bloom filter that originated a sequence of dynamic Bloom filters which include the existing dynamic Bloom filter (STOOPS: [0021]; In order to add a value to the bloom filter, a predetermined number (e.g., k) of hashes of the value to be added (e.g., x, y, or z) may be generated. The corresponding bit may be set to 1. In order to check a value (e.g., w), the predetermined number (e.g., k) of hashes of the value to be checked may be generated. Each hashed value may be evaluated to determine whether the hashed value has a corresponding bit set to 1. [0040]; Further, once the current bloom filter 502 fills up, a new bloom filter 504 may be added that can handle twice the number of elements as the previous bloom filter 502. New elements may be added to the largest bloom filter );

	STOOPS does not explicitly teach translating indexes with a bit having the first value using the size of every sequentially generated dynamic Bloom filter up to the existing dynamic Bloom filter; and querying the existing dynamic Bloom filter for the element using the final indexes from the translations.  

	However, Ramamoorthy teaches translating indexes with a bit having the first value using the size of every sequentially generated dynamic Bloom filter up to the existing dynamic Bloom filter ((Ramamoorthy: [0030]; At the top of FIG. 4, Bloom filter 120 (with only 10 bits for simplicity of explanation) is initialized to all zeros. In the present example, assume element ‘x’ is mapped to array positions 2, 4 and 9. To register element ‘x’, array positions 2, 4 and 9 are set to 1, as shown in Bloom filter 122. [0032]; In FIG. 4, element ‘y’ is also registered into the Bloom filter. Element ‘y’ is mapped (or “hashed”) to array positions 2, 6, 7, and accordingly these array positions 2, 6, 7 are set to 1, as shown in Bloom filter 124

    PNG
    media_image1.png
    526
    689
    media_image1.png
    Greyscale

{Examiner correlates the dynamic bloom filter as the bloom filter that incorporate the changes applied (Bloom filter 122 and Bloom Filter 124) since the initial bloom filter (Bloom filter 120). As disclosed in Fig. 4, Bloom filter 120 is the bloom filter that is initialized to all zeroes. When changes are applied in such that element “x” includes 2, 4, and 9 as registered in Bloom filter 122. The next set of changes applied to Bloom filter 124 would incorporate the changes applied to Bloom filter 122 in such that the final translation includes all the changes applied since the initial Bloom Filter}); and 

querying the existing dynamic Bloom filter for the element using the final indexes from the translations (Ramamoorthy: [0030]; At the top of FIG. 4, Bloom filter 120 (with only 10 bits for simplicity of explanation) is initialized to all zeros. In the present example, assume element ‘x’ is mapped to array positions 2, 4 and 9. To register element ‘x’, array positions 2, 4 and 9 are set to 1, as shown in Bloom filter 122. [0032]; In FIG. 4, element ‘y’ is also registered into the Bloom filter. Element ‘y’ is mapped (or “hashed”) to array positions 2, 6, 7, and accordingly these array positions 2, 6, 7 are set to 1, as shown in Bloom filter 124

    PNG
    media_image1.png
    526
    689
    media_image1.png
    Greyscale

{Examiner correlates the dynamic bloom filter as the bloom filter that incorporate the changes applied (Bloom filter 122 and Bloom Filter 124) since the initial bloom filter (Bloom filter 120). As disclosed in Fig. 4, Bloom filter 120 is the bloom filter that is initialized to all zeroes. When changes are applied in such that element “x” includes 2, 4, and 9 as registered in Bloom filter 122. The next set of changes applied to Bloom filter 124 would incorporate the changes applied to Bloom filter 122 in such that the final translation includes all the changes applied since the initial Bloom Filter}).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify STOOPS (teaches insert within a data structure of a dynamic Bloom filter, the data structure having a plurality of bit positions with each bit position being identified by an associated index, the total number of elements corresponding to a number of first elements encoded in a data structure of an existing Bloom filter and a number of second elements to be added to the existing Bloom filter) with the teachings of Ramamoorthy (teaches translating indexes to move a bit position having first value in the data structure of the existing Bloom filter to a position in the data structure of the dynamic Bloom filter). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in reducing the memory load and make room for elements (See: Ramamoorthy:[0009]). In addition, the references (STOOPS and Ramamoorthy) teach features that are directed to analogous art and they are directed to the same field of endeavor as STOOPS and Ramamoorthy are directed to utilizing bloom filters and applying changes necessary when necessary and transform the data accordingly. 

	Regarding claim 8, the modification of STOOPS and Ramamoorthy teaches claimed invention substantially as claimed, and STOOPS further teaches the translating indexes with a bit having the first value using the size of every sequentially generated dynamic Bloom filter includes a modulo operation (STOOPS: [0021]; The data range based bloom filter 104 of FIG. 2 may include, for example, eighteen bits, with hash values generated for values x, y, and z. In order to add a value to the bloom filter, a predetermined number (e.g., k) of hashes of the value to be added (e.g., x, y, or z) may be generated. A modulo m may be computed for each hash, and a corresponding bit may be ascertained for each hash value).  

	Regarding claim 9, the modification of STOOPS and Ramamoorthy teaches claimed invention substantially as claimed, and STOOPS further teachesPage 3 of 12Appl. No.: 16/587,352Docket No.: CITRIX-011 PUS Reply to Office Action dated July 19, 2021responsive to a determination that the element does not exist in the existing dynamic Bloom filter, determining one or more bits corresponding to one or more indexes to set to the first value based on the at least one hash value for the element and a size of a first dynamic Bloom filter in the sequence, the first dynamic Bloom filter succeeding the initial Bloom filter (STOOPS: [0021]; In order to add a value to the bloom filter, a predetermined number (e.g., k) of hashes of the value to be added (e.g., x, y, or z) may be generated. The corresponding bit may be set to 1. In order to check a value (e.g., w), the predetermined number (e.g., k) of hashes of the value to be checked may be generated. Each hashed value may be evaluated to determine whether the hashed value has a corresponding bit set to 1. [0040]; Further, once the current bloom filter 502 fills up, a new bloom filter 504 may be added that can handle twice the number of elements as the previous bloom filter 502. New elements may be added to the largest bloom filter available (e.g., bloom filter 504 if all three bloom filters 500, 502, and 504 are being used)); 

	STOOPS does not explicitly teach translating indexes with a bit having the first value using the size of every sequentially generated dynamic Bloom filter up to the existing dynamic Bloom filter; and querying the existing dynamic Bloom filter for the element using the final indexes from the translations.

	However, Ramamoorthy teaches translating indexes with a bit having the first value using the size of every sequentially generated dynamic Bloom filter up to the existing dynamic Bloom filter (Ramamoorthy: [0030]; At the top of FIG. 4, Bloom filter 120 (with only 10 bits for simplicity of explanation) is initialized to all zeros. In the present example, assume element ‘x’ is mapped to array positions 2, 4 and 9. To register element ‘x’, array positions 2, 4 and 9 are set to 1, as shown in Bloom filter 122. [0032]; In FIG. 4, element ‘y’ is also registered into the Bloom filter. Element ‘y’ is mapped (or “hashed”) to array positions 2, 6, 7, and accordingly these array positions 2, 6, 7 are set to 1, as shown in Bloom filter 124

    PNG
    media_image1.png
    526
    689
    media_image1.png
    Greyscale

{Examiner correlates the dynamic bloom filter as the bloom filter that incorporate the changes applied (Bloom filter 122 and Bloom Filter 124) since the initial bloom filter (Bloom filter 120). As disclosed in Fig. 4, Bloom filter 120 is the bloom filter that is initialized to all zeroes. When changes are applied in such that element “x” includes 2, 4, and 9 as registered in Bloom filter 122. The next set of changes applied to Bloom filter 124 would incorporate the changes applied to Bloom filter 122 in such that the final translation includes all the changes applied since the initial Bloom Filter}); and 

querying the existing dynamic Bloom filter for the element using the final indexes from the translations (Ramamoorthy: [0030]; At the top of FIG. 4, Bloom filter 120 (with only 10 bits for simplicity of explanation) is initialized to all zeros. In the present example, assume element ‘x’ is mapped to array positions 2, 4 and 9. To register element ‘x’, array positions 2, 4 and 9 are set to 1, as shown in Bloom filter 122. [0032]; In FIG. 4, element ‘y’ is also registered into the Bloom filter. Element ‘y’ is mapped (or “hashed”) to array positions 2, 6, 7, and accordingly these array positions 2, 6, 7 are set to 1, as shown in Bloom filter 124

    PNG
    media_image1.png
    526
    689
    media_image1.png
    Greyscale

{Examiner correlates the dynamic bloom filter as the bloom filter that incorporate the changes applied (Bloom filter 122 and Bloom Filter 124) since the initial bloom filter (Bloom filter 120). As disclosed in Fig. 4, Bloom filter 120 is the bloom filter that is initialized to all zeroes. When changes are applied in such that element “x” includes 2, 4, and 9 as registered in Bloom filter 122. The next set of changes applied to Bloom filter 124 would incorporate the changes applied to Bloom filter 122 in such that the final translation includes all the changes applied since the initial Bloom Filter}).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify STOOPS (teaches insert within a data structure of a dynamic Bloom filter, the data structure having a plurality of bit positions with each bit position being identified by an associated index, the total number of elements corresponding to a number of first elements encoded in a data structure of an existing Bloom filter and a number of second elements to be added to the existing Bloom filter) with the teachings of Ramamoorthy (teaches translating indexes to move a bit position having first value in the data structure of the existing Bloom filter to a position in the data structure of the dynamic Bloom filter). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in reducing the memory load and make room for elements (See: Ramamoorthy:[0009]). In addition, the references (STOOPS and Ramamoorthy) teach features that are directed to analogous art and they are directed to the same field of endeavor as STOOPS and Ramamoorthy are directed to utilizing bloom filters and applying changes necessary when necessary and transform the data accordingly. 

Regarding claim 10, STOOPS teaches a system comprising: a memory (STOOPS: [0063]; The computer system may also include a main memory 1106, such as a random access memory (RAM), where the machine readable instructions and data ); and 

one or more processors in communication with the memory and configured to, determine a total number of elements to insert within a data structure of a dynamic Bloom filter, the data structure having a plurality of bit positions with each bit position being identified by an associated index (STOOPS: [0021]; FIG. 2 illustrates a general example of a data range based bloom filter 104, according to an example of the present disclosure. The data range based bloom filter 104 of FIG. 2 may include, for example, eighteen bits, with hash values generated for values x, y, and z. In order to add a value to the bloom filter, a predetermined number (e.g., k) of hashes of the value to be added (e.g., x, y, or z) may be generated. [0039]; With respect to scaling of a plurality of the data range based bloom filters 104, the when a bloom filter reaches a specified number of elements (e.g., 1000 elements), a further bloom filter that holds, for example, twice, or another predetermined number of elements, may be added. Similarly, further bloom filters may be added as needed once existing bloom filters reach a specified number of elements), 

the total number of elements corresponding to a number of first elements encoded in a data structure of an existing Bloom filter and a number of second elements to be added to the existing Bloom filter (STOOPS: [0021]; FIG. 2 illustrates a general example of a data range based bloom filter 104, according to an example of the present disclosure. The data range based bloom filter 104 of FIG. 2 may include, for example, eighteen bits, with hash values generated for values x, y, and z. In order to add a value to the bloom filter, a predetermined number (e.g., k) of hashes of the value to be added (e.g., x, y, or z) may be generated. [0039]; With respect to scaling of a plurality of the data range based bloom filters 104, the when a bloom filter reaches a specified number of elements (e.g., 1000 elements), a further bloom filter that holds, for example, twice, or another predetermined number of elements, may be added. Similarly, further bloom filters may be added as needed once existing bloom filters reach a specified number of elements); 

generate the data structure of the dynamic Bloom filter based on the total number of elements, a target false positive rate, and at least one hash function to use in hashing the second elements (STOOPS: [0020]; The characteristics of the data range based bloom filter 104 may include, for example, an acceptable false positive rate (e.g., 0.01%, 0.001%, etc.). As discussed in further detail herein, the bloom filter specification module 102 may also specify characteristics for scaling a plurality of the data range based bloom filters 104);  and Page 4 of 12Appl. No.: 16/587,352Docket No.: CITRIX-011 PUS 

Reply to Office Action dated July 19, 2021 insert the second elements into the data structure of the dynamic Bloom filter by hashing the second elements using the at least one hash function to generate hashed values for the second elements and setting one or more bits of the data structure of the dynamic Bloom filter to the first value based upon the hashed values (STOOPS: [0021]; FIG. 2 illustrates a general example of a data range based bloom filter 104, according to an example of the present disclosure. The data range based bloom filter 104 of FIG. 2 may include, for example, eighteen bits, with hash values generated for values x, y, and z. In order to add a value to the bloom filter, a predetermined number (e.g., k) of hashes of the value to be added (e.g., x, y, or z) may be generated. [0039]; With respect to scaling of a plurality of the data range based bloom filters 104, the when a bloom filter reaches a specified number of elements (e.g., 1000 elements), a further bloom filter that holds, for example, twice, or another predetermined number of elements, may be added. Similarly, further bloom filters may be added as needed once existing bloom filters reach a specified number of elements).  

	STOOPS does not explicitly teach translating indexes to move a bit position having a first value in the data structure of the existing Bloom filter to a position in the data structure of the dynamic Bloom filter, thereby encoding elements from the existing Bloom filter into the dynamic Bloom filter;

However, Ramamoorthy teaches translate indexes to move a bit position having a first value in the data structure of the existing Bloom filter to a position in the data structure of the dynamic Page 4 of 12Appl. No.: 16/587,352Docket No.: CITRIX-011 PUS/ID3168-US/DRSReply to Office Action dated December 21, 2021Bloom filter, thereby encoding elements from the existing Bloom filter into the dynamic Bloom filter (Ramamoorthy: [0030]; At the top of FIG. 4, Bloom filter 120 (with only 10 bits for simplicity of explanation) is initialized to all zeros. In the present example, assume element ‘x’ is mapped to array positions 2, 4 and 9. To register element ‘x’, array positions 2, 4 and 9 are set to 1, as shown in Bloom filter 122. [0032]; In FIG. 4, element ‘y’ is also registered into the Bloom Element ‘y’ is mapped (or “hashed”) to array positions 2, 6, 7, and accordingly these array positions 2, 6, 7 are set to 1, as shown in Bloom filter 124

    PNG
    media_image1.png
    526
    689
    media_image1.png
    Greyscale

{Examiner correlates the dynamic bloom filter as the bloom filter that incorporate the changes applied (Bloom filter 122 and Bloom Filter 124) since the initial bloom filter (Bloom filter 120). As disclosed in Fig. 4, Bloom filter 120 is the bloom filter that is initialized to all zeroes. When changes are applied in such that element “x” includes 2, 4, and 9 as registered in Bloom filter 122. The next set of changes applied to Bloom filter 124 would incorporate the changes applied to Bloom filter 122 in such that the final translation includes all the changes applied since the initial Bloom Filter});

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify STOOPS (teaches insert within a data structure of a dynamic Bloom filter, the data structure having a plurality of bit positions with each bit position being identified by an associated index, the total number of elements corresponding to a number of first elements encoded in a data structure of an existing Bloom filter and a number of second elements to be added to the existing  (teaches translating indexes to move a bit position having first value in the data structure of the existing Bloom filter to a position in the data structure of the dynamic Bloom filter). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in reducing the memory load and make room for elements (See: Ramamoorthy:[0009]). In addition, the references (STOOPS and Ramamoorthy) teach features that are directed to analogous art and they are directed to the same field of endeavor as STOOPS and Ramamoorthy are directed to utilizing bloom filters and applying changes necessary when necessary and transform the data accordingly. 

	Regarding claim 11, the modification of STOOPS and Ramamoorthy teaches claimed invention substantially as claimed, and STOOPS further teaches the target false positive rate is substantially similar to a target false positive rate of the existing Bloom filter (STOOPS: [0022]; the number of bits of the data range based bloom filter 104 may be inversely proportional to the false positive probability. That is, adding additional bits to the data range based bloom filter 104 may lower the false positive probability. Further, reducing the number of values that are added to the data range based bloom filter 104 may lower the false positive probability).  

	Regarding claim 12, the modification of STOOPS and Ramamoorthy teaches claimed invention substantially as claimed, and STOOPS further teaches the existing Bloom filter is an existing dynamic Bloom filter, the existing dynamic Bloom filter and the generated dynamic Bloom filter being in a sequence of dynamic Bloom filters, wherein the existing dynamic Bloom filter immediately precedes the generated dynamic Bloom filter in the sequence (STOOPS: [0039]-[0040]; With respect to scaling of a plurality of the data range based bloom filters 104, the when a bloom filter reaches a specified number of elements (e.g., 1000 elements), a further bloom filter that holds, for example, twice, or another predetermined number of elements, may be added. Similarly, further bloom filters may be added as needed once existing bloom filters reach a specified number of elements. Once the current bloom filter 500 fills up, a new bloom filter 502 may be added that can handle twice the number of elements as the previous bloom filter 500).  

	Regarding claim 13, the modification of STOOPS and Ramamoorthy teaches claimed invention substantially as claimed, and STOOPS further teaches the total number of elements is a sum of the number of first elements and the number of second elements (STOOPS: [0039]-[0040]; With respect to scaling of a plurality of the data range based bloom filters 104, the when a bloom filter reaches a specified number of elements (e.g., 1000 elements), a further bloom filter that holds, for example, twice, or another predetermined number of elements, may be added. Similarly, further bloom filters may be added as needed once existing bloom filters reach a specified number of elements. Once the current bloom filter 500 fills up, a new bloom filter 502 may be added that can handle twice the number of elements as the previous bloom filter 500).  

	Regarding claim 14, the modification of STOOPS and Ramamoorthy teaches claimed invention substantially as claimed, and STOOPS further teaches the translation includes a modulo operation (STOOPS: [0021]; A modulo m may be computed for each hash, and a corresponding bit may be ascertained for each hash value. The corresponding bit may be set to 1. In order to check a value (e.g., w), the predetermined number (e.g., k) of hashes of the value to be checked may be generated).  

	Regarding claim 15, the modification of STOOPS and Ramamoorthy teaches claimed invention substantially as claimed, and STOOPS further teaches the dynamic Bloom filter is an existing dynamic Bloom filter, the one or more processors are further configured to: responsive to a request to query the existing dynamic Bloom filter for an element, hash the element using the at least one hash function to generate at least one hash value for the element (STOOPS: [0021]; In order to add a value to the bloom filter, a predetermined number (e.g., k) of hashes of the value to be added (e.g., x, y, or z) may be generated. A modulo m may be computed for each hash, and a corresponding bit may be ascertained for each hash value. The corresponding bit may be set to 1. [0040]; As shown in FIG. 5, the bloom filter 500 may include 16 bits, with 2 hash values per item (i.e., specific log data information 112), and hold n items. Once the current bloom filter 500 fills up, a new bloom filter 502 may be added that can handle twice the number of elements as the previous bloom filter 500. Further, once the current bloom filter 502 fills up, a new bloom filter 504 may be added that can handle twice the number of elements as the previous bloom filter 502); 

determine one or more bits corresponding to one or more indexes to set to the first value based on the at least one hash value for the element and a size of an initial Bloom filter, the initial Bloom filter being a Bloom filter that originated a sequence of dynamic Bloom filters which include the existing dynamic Bloom filter (STOOPS: [0021]; In order to add a value to the bloom filter, a predetermined number (e.g., k) of hashes of the value to be added (e.g., x, y, or z) may be generated. The corresponding bit may be set to 1. In order to check a value (e.g., w), the predetermined number (e.g., k) of hashes of the value to be checked may be generated. Each hashed value may be evaluated to determine whether the hashed value has a corresponding bit set to 1. [0040]; Further, once the current bloom filter 502 fills up, a new bloom filter 504 may be added that can handle twice the number of elements as the previous bloom filter 502. New elements may be added to the largest bloom filter available (e.g., bloom filter 504 if all three bloom filters 500, 502, and 504 are being used)); Page 5 of 12Appl. No.: 16/587,352Docket No.: CITRIX-011 PUS 

	STOOPS does not explicitly teach translate indexes with a bit having the first value using the size of every sequentially generated dynamic Bloom filter up to the existing dynamic Bloom filter; and query the existing dynamic Bloom filter for the element using the final indexes from the translations.

	However, Ramamoorthy teaches Reply to Office Action dated July 19, 2021translate indexes with a bit having the first value using the size of every sequentially generated dynamic Bloom filter up to the existing dynamic Bloom filter (Ramamoorthy: [0030]; At the top of FIG. 4, Bloom filter 120 (with only 10 bits for simplicity of explanation) is initialized to all zeros. In the present example, assume element ‘x’ is mapped to array positions 2, 4 and 9. To register element ‘x’, array positions 2, 4 and 9 are set to 1, as shown in Bloom filter 122. [0032]; In FIG. 4, element ‘y’ is also registered into the Bloom filter. Element ‘y’ is mapped (or “hashed”) to array positions 2, 6, 7, and accordingly these array positions 2, 6, 7 are set to 1, as shown in Bloom filter 124

    PNG
    media_image1.png
    526
    689
    media_image1.png
    Greyscale

{Examiner correlates the dynamic bloom filter as the bloom filter that incorporate the changes applied (Bloom filter 122 and Bloom Filter 124) since the initial bloom filter (Bloom filter 120). As disclosed in Fig. 4, Bloom filter 120 is the bloom filter that is initialized to all zeroes. When changes are applied in such that element “x” includes 2, 4, and 9 as registered in Bloom filter 122. The next set of changes applied to Bloom filter 124 would incorporate the changes applied to Bloom filter 122 in such that the final translation includes all the changes applied since the initial Bloom Filter}); and

 	query the existing dynamic Bloom filter for the element using the final indexes from the translations (Ramamoorthy: [0030]; At the top of FIG. 4, Bloom filter 120 (with only 10 bits for simplicity of explanation) is initialized to all zeros. In the present example, assume element ‘x’ is mapped to array positions 2, 4 and 9. To register element ‘x’, array positions 2, 4 and 9 are set to 1, as shown in Bloom filter 122. [0032]; In FIG. 4, element ‘y’ is also registered into the Bloom filter. Element ‘y’ is mapped (or “hashed”) to array positions 2, 6, 7, and accordingly these array positions 2, 6, 7 are set to 1, as shown in Bloom filter 124

    PNG
    media_image1.png
    526
    689
    media_image1.png
    Greyscale

{Examiner correlates the dynamic bloom filter as the bloom filter that incorporate the changes applied (Bloom filter 122 and Bloom Filter 124) since the initial bloom filter (Bloom filter 120). As disclosed in Fig. 4, Bloom filter 120 is the bloom filter that is initialized to all zeroes. When changes are applied in such that element “x” includes 2, 4, and 9 as registered in Bloom filter 122. The next set of changes applied to Bloom filter 124 would incorporate the changes applied to Bloom filter 122 in such that the final translation includes all the changes applied since the initial Bloom Filter}).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify STOOPS (teaches insert within a data  (teaches translating indexes to move a bit position having first value in the data structure of the existing Bloom filter to a position in the data structure of the dynamic Bloom filter). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in reducing the memory load and make room for elements (See: Ramamoorthy:[0009]). In addition, the references (STOOPS and Ramamoorthy) teach features that are directed to analogous art and they are directed to the same field of endeavor as STOOPS and Ramamoorthy are directed to utilizing bloom filters and applying changes necessary when necessary and transform the data accordingly. 

	Regarding claim 16, the modification of STOOPS and Ramamoorthy teaches claimed invention substantially as claimed, and STOOPS further teaches to translate indexes with a bit having the first value using the size of every sequentially generated dynamic Bloom filter includes a modulo operation (STOOPS: [0021]; The data range based bloom filter 104 of FIG. 2 may include, for example, eighteen bits, with hash values generated for values x, y, and z. In order to add a value to the bloom filter, a predetermined number (e.g., k) of hashes of the value to be added (e.g., x, y, or z) may be generated. A modulo m may be computed for each hash, and a corresponding bit may be ascertained for each hash value).  

	Regarding claim 17, the modification of STOOPS and Ramamoorthy teaches claimed invention substantially as claimed, and STOOPS further teaches the one or more processors are further configured to: responsive to a determination that the element does not exist in the existing dynamic Bloom filter, determine one or more bits corresponding to one or more indexes to set to the first value based on the at least one hash value for the element and a size of a first dynamic Bloom filter in the sequence, the first dynamic Bloom filter succeeding the initial Bloom filter (STOOPS: [0021]; In order to add a value to the bloom filter, a predetermined number (e.g., k) of hashes of the value to be added (e.g., x, y, or z) may be generated. The corresponding bit may be set to 1. In order to check a value (e.g., w), the predetermined number (e.g., k) of hashes of the value to be checked may be generated. Each hashed value may be evaluated to determine whether the hashed value has a corresponding bit set to 1. [0040]; Further, once the current bloom filter 502 fills up, a new bloom filter 504 may be added that can handle twice the number of elements as the previous bloom filter 502. New elements may be added to the largest bloom filter available (e.g., bloom filter 504 if all three bloom filters 500, 502, and 504 are being used));

	STOOPS does not explicitly each translate indexes with a bit having the first value using the size of every sequentially generated dynamic Bloom filter up to the existing dynamic Bloom filter; and query the existing dynamic Bloom filter for the element using the final indexes from the translations.

	However, Ramamoorthy teaches translate indexes with a bit having the first value using the size of every sequentially generated dynamic Bloom filter up to the existing dynamic Bloom filter (Ramamoorthy: [0030]; At the top of FIG. 4, Bloom filter 120 (with only 10 bits for simplicity of explanation) is initialized to all zeros. In the present example, assume element ‘x’ is mapped to array positions 2, 4 and 9. To register element ‘x’, array positions 2, 4 and 9 are set to 1, as shown in Bloom filter 122. [0032]; In FIG. 4, element ‘y’ is also registered into the Bloom filter. Element ‘y’ is mapped (or “hashed”) to array positions 2, 6, 7, and accordingly these array positions 2, 6, 7 are set to 1, as shown in Bloom filter 124

    PNG
    media_image1.png
    526
    689
    media_image1.png
    Greyscale

{Examiner correlates the dynamic bloom filter as the bloom filter that incorporate the changes applied (Bloom filter 122 and Bloom Filter 124) since the initial bloom filter (Bloom filter 120). As disclosed in Fig. 4, Bloom filter 120 is the bloom filter that is initialized to all zeroes. When changes are applied in such that element “x” includes 2, 4, and 9 as registered in Bloom filter 122. The next set of changes applied to Bloom filter 124 would incorporate the changes applied to Bloom filter 122 in such that the final translation includes all the changes applied since the initial Bloom Filter}); and

 query the existing dynamic Bloom filter for the element using the final indexes from the translations (Ramamoorthy: [0030]; At the top of FIG. 4, Bloom filter 120 (with only 10 bits for simplicity of explanation) is initialized to all zeros. In the present example, assume element ‘x’ is mapped to array positions 2, 4 and 9. To register element ‘x’, array positions 2, 4 and 9 are set to 1, as shown in Bloom filter 122. [0032]; In FIG. 4, element ‘y’ is also registered into the Bloom filter. Element ‘y’ is mapped (or “hashed”) to array positions 2, 6, 7, and accordingly these array positions 2, 6, 7 are set to 1, as shown in Bloom filter 124

    PNG
    media_image1.png
    526
    689
    media_image1.png
    Greyscale

{Examiner correlates the dynamic bloom filter as the bloom filter that incorporate the changes applied (Bloom filter 122 and Bloom Filter 124) since the initial bloom filter (Bloom filter 120). As disclosed in Fig. 4, Bloom filter 120 is the bloom filter that is initialized to all zeroes. When changes are applied in such that element “x” includes 2, 4, and 9 as registered in Bloom filter 122. The next set of changes applied to Bloom filter 124 would incorporate the changes applied to Bloom filter 122 in such that the final translation includes all the changes applied since the initial Bloom Filter}).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify STOOPS (teaches insert within a data structure of a dynamic Bloom filter, the data structure having a plurality of bit positions with each bit position being identified by an associated index, the total number of elements corresponding to a number of first elements encoded in a data structure of an existing Bloom filter and a number of second elements to be added to the existing Bloom filter) with the teachings of Ramamoorthy (teaches translating indexes to move a  and Ramamoorthy) teach features that are directed to analogous art and they are directed to the same field of endeavor as STOOPS and Ramamoorthy are directed to utilizing bloom filters and applying changes necessary when necessary and transform the data accordingly. 

	Regarding claim 18, STOOPS teaches a non-transitory machine-readable medium encoding instructions that when executed by one or more processors (STOOPS: [0033]; The modules and other elements of the apparatus 100 may be machine readable instructions stored on a non-transitory computer readable medium. [0062]; The computer system 1100 may execute, by a processor (e.g., a single or multiple processors) or other hardware processing circuit, the methods, functions and other processes described herein), cause a process to be carried out, the process comprising: Page 6 of 12Appl. No.: 16/587,352Docket No.: CITRIX-011 PUS/ID3168-US/DRS Reply to Office Action dated December 21, 2021 

determining a total number of elements to insert within a data structure of a dynamic Bloom filter, the data structure having a plurality of bit positions with each bit position being identified by an associated index (STOOPS: [0021]; FIG. 2 illustrates a general example of a data range based bloom filter 104, according to an example of the present disclosure. The data range based bloom filter 104 of FIG. 2 may include, for example, eighteen bits, with hash values generated for values x, y, and z. In order to add a value to the bloom filter, a predetermined number (e.g., k) of hashes of the value to be added (e.g., x, y, or z) may be generated. [0039]; With respect to scaling of a plurality of the data range based bloom filters 104, the when a bloom filter reaches a specified number of elements (e.g., 1000 elements), a further bloom filter that holds, for example, twice, or another predetermined number of elements, may be added. Similarly, further bloom filters may be added as needed once existing bloom filters reach a specified number of elements), 

the total number of elements corresponding to a number of first elements encoded in a data structure of an existing Bloom filter and a number of second elements to be added to the existing Bloom filter (STOOPS: [0021]; FIG. 2 illustrates a general example of a data range based bloom filter 104, according to an example of the present disclosure. The data range based bloom filter 104 of FIG. 2 may include, for example, eighteen bits, with hash values generated for values x, y, and z. In order to add a value to the bloom filter, a predetermined number (e.g., k) of hashes of the value to be added (e.g., x, y, or z) may be generated. [0039]; With respect to scaling of a plurality of the data range based bloom filters 104, the when a bloom filter reaches a specified number of elements (e.g., 1000 elements), a further bloom filter that holds, for example, twice, or another predetermined number of elements, may be added. Similarly, further bloom filters may be added as needed once existing bloom filters reach a specified number of elements); 

generating the data structure of the dynamic Bloom filter based on the total number of elements, a target false positive rate, and at least one hash function to use in hashing the second elements (STOOPS: [0020]; The characteristics of the data range based bloom filter 104 may include, for example, an acceptable false positive rate (e.g., 0.01%, 0.001%, etc.). As discussed in further detail herein, the bloom filter specification module 102 may also specify characteristics for scaling a plurality of the data range based bloom filters 104); and 

inserting the second elements into the data structure of the dynamic Bloom filter by hashing the second elements using the at least one hash function to generate hashed values for the second elements and setting one or more bits of the data structure of the dynamic Bloom filter to the first value based upon the hashed values (STOOPS: [0021]; In order to add a value to the bloom filter, a predetermined number (e.g., k) of hashes of the value to be added (e.g., x, y, or z) may be generated. A modulo m may be computed for each hash, and a corresponding bit may be ascertained for each hash value. The corresponding bit may be set to 1. [0040]; As shown in FIG. 5, the bloom filter 500 may include 16 bits, with 2 hash values per item (i.e., specific log data information 112), and hold n items. Once the current bloom filter 500 fills up, a new bloom filter 502 may be added that can handle twice the number of elements as the previous bloom filter 500. Further, once the current bloom filter 502 fills up, a new bloom filter 504 may be added that can handle twice the number of elements as the previous bloom filter 502 {Examiner correlates the twice the number of elements to be added to another bloom filter as adding second elements into a dynamic filter when it cannot handle the number of elements so an additional bloom filter is created}).  

	STOOPS does not explicitly teach translating indexes to move a bit position having a first value in the data structure of the existing Bloom filter to a position in the data structure of the dynamic Bloom filter, thereby encoding elements from the existing Bloom filter into the dynamic Bloom filter;

However, Ramamoorthy teaches translating indexes to move a bit position having a first value in the data structure of the existing Bloom filter to a position in the data structure of the dynamic Bloom filter, thereby encoding elements from the existing Bloom filter into the dynamic Bloom filter (Ramamoorthy: [0030]; At the top of FIG. 4, Bloom filter 120 (with only 10 bits for simplicity of explanation) is initialized to all zeros. In the present example, assume element ‘x’ is mapped to array positions 2, 4 and 9. To register element ‘x’, array positions 2, 4 and 9 are set to 1, as shown in Bloom filter 122. [0032]; In FIG. 4, element ‘y’ is also registered into the Bloom filter. Element ‘y’ is mapped (or “hashed”) to array positions 2, 6, 7, and accordingly these array positions 2, 6, 7 are set to 1, as shown in Bloom filter 124

    PNG
    media_image1.png
    526
    689
    media_image1.png
    Greyscale

{Examiner correlates the dynamic bloom filter as the bloom filter that incorporate the changes applied (Bloom filter 122 and Bloom Filter 124) since the initial bloom filter (Bloom filter 120). As disclosed in Fig. 4, Bloom filter 120 is the bloom filter that is initialized to all zeroes. When changes are applied in such that element “x” includes 2, 4, and 9 as registered in Bloom filter 122. The next set of changes applied to Bloom filter 124 would incorporate the changes applied to Bloom filter 122 in such that the final translation includes all the changes applied since the initial Bloom Filter}).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify STOOPS (teaches insert within a data structure of a dynamic Bloom filter, the data structure having a plurality of bit positions with each bit position being identified by an associated index, the total number of elements corresponding to a number of first elements encoded in a data structure of an existing Bloom filter and a number of second elements to be added to the existing Bloom filter) with the teachings of Ramamoorthy (teaches translating indexes to move a bit position having first value in the data structure of the existing Bloom filter to a  and Ramamoorthy) teach features that are directed to analogous art and they are directed to the same field of endeavor as STOOPS and Ramamoorthy are directed to utilizing bloom filters and applying changes necessary when necessary and transform the data accordingly. 

	Regarding claim 19, the modification of STOOPS and Ramamoorthy teaches claimed invention substantially as claimed, and STOOPS further teaches the data structure of the dynamic Bloom filter includes a bit vector (STOOPS: [0021]; FIG. 2 illustrates a general example of a data range based bloom filter 104, according to an example of the present disclosure. The data range based bloom filter 104 of FIG. 2 may include, for example, eighteen bits, with hash values generated for values x, y, and z. In order to add a value to the bloom filter, a predetermined number (e.g., k) of hashes of the value to be added (e.g., x, y, or z) may be generated. The corresponding bit may be set to 1. In order to check a value (e.g., w), the predetermined number (e.g., k) of hashes of the value to be checked may be generated).  

	Regarding claim 20, the modification of STOOPS and Ramamoorthy teaches claimed invention substantially as claimed, and STOOPS further teaches the dynamic Bloom filter is an existing dynamic Bloom filter, the process further comprising: responsive to a request to query the existing dynamic Bloom filter for an element, hashing the element using the at least one hash function to generate at least one hash value for the element (STOOPS: [0021]; In order to add a value to the bloom filter, a predetermined number (e.g., k) of hashes of the value to be added (e.g., x, y, or z) may be generated. A modulo m may be computed for each hash, and a corresponding bit may be ascertained for each hash value. The corresponding bit may be set to 1. [0040]; As shown in FIG. 5, the bloom filter 500 may include 16 bits, with 2 hash values per item (i.e., specific log data information 112), and hold n items. Once the current bloom filter 500 fills up, a new bloom filter 502 may be added that can handle twice the number of elements as the previous bloom filter 500. Further, once the current bloom filter 502 fills up, a new bloom filter 504 may be added that can handle twice the number of elements as the previous bloom filter 502); 

determining one or more bits corresponding to one or more indexes to set to the first value based on the at least one hash value for the element and a size of an initial Bloom filter, the initial Bloom filter being a Bloom filter that originated a sequence of dynamic Bloom filters which include the existing dynamic Bloom filter (STOOPS: [0021]; In order to add a value to the bloom filter, a predetermined number (e.g., k) of hashes of the value to be added (e.g., x, y, or z) may be generated. The corresponding bit may be set to 1. In order to check a value (e.g., w), the predetermined number (e.g., k) of hashes of the value to be checked may be generated. Each hashed value may be evaluated to determine whether the hashed value has a corresponding bit set to 1. [0040]; Further, once the current bloom filter 502 fills up, a new bloom filter 504 may be added that can handle twice the number of elements as ); 

	STOOPS does not explicitly teach translating indexes with a bit having the first value using the size of every sequentially generated dynamic Bloom filter up to the existing dynamic Bloom filter; and querying the existing dynamic Bloom filter for the element using the final indexes from the translations.

	However, Ramamoorthy teaches translating indexes with a bit having the first value using the size of every sequentially generated dynamic Bloom filter up to the existing dynamic Bloom filter (Ramamoorthy: [0030]; At the top of FIG. 4, Bloom filter 120 (with only 10 bits for simplicity of explanation) is initialized to all zeros. In the present example, assume element ‘x’ is mapped to array positions 2, 4 and 9. To register element ‘x’, array positions 2, 4 and 9 are set to 1, as shown in Bloom filter 122. [0032]; In FIG. 4, element ‘y’ is also registered into the Bloom filter. Element ‘y’ is mapped (or “hashed”) to array positions 2, 6, 7, and accordingly these array positions 2, 6, 7 are set to 1, as shown in Bloom filter 124

    PNG
    media_image1.png
    526
    689
    media_image1.png
    Greyscale

{Examiner correlates the dynamic bloom filter as the bloom filter that incorporate the changes applied (Bloom filter 122 and Bloom Filter 124) since the initial bloom filter (Bloom filter 120). As disclosed in Fig. 4, Bloom filter 120 is the bloom filter that is initialized to all zeroes. When changes are applied in such that element “x” includes 2, 4, and 9 as registered in Bloom filter 122. The next set of changes applied to Bloom filter 124 would incorporate the changes applied to Bloom filter 122 in such that the final translation includes all the changes applied since the initial Bloom Filter}); and Page 7 of 12Appl. No.: 16/587,352Docket No.: CITRIX-011 PUS 

Reply to Office Action dated July 19, 2021querying the existing dynamic Bloom filter for the element using the final indexes from the translations (Ramamoorthy: [0030]; At the top of FIG. 4, Bloom filter 120 (with only 10 bits for simplicity of explanation) is initialized to all zeros. In the present example, assume element ‘x’ is mapped to array positions 2, 4 and 9. To register element ‘x’, array positions 2, 4 and 9 are set to 1, as shown in Bloom filter 122. [0032]; In FIG. 4, element ‘y’ is also registered into the Bloom filter. Element ‘y’ is mapped (or “hashed”) to array positions 2, 6, 7, and accordingly these array positions 2, 6, 7 are set to 1, as shown in Bloom filter 124

    PNG
    media_image1.png
    526
    689
    media_image1.png
    Greyscale

{Examiner correlates the dynamic bloom filter as the bloom filter that incorporate the changes applied (Bloom filter 122 and Bloom Filter 124) since the initial bloom filter (Bloom filter 120). As disclosed in Fig. 4, Bloom filter 120 is the bloom filter that is initialized to all zeroes. When changes are applied in such that element “x” includes 2, 4, and 9 as registered in Bloom filter 122. The next set of changes applied to Bloom filter 124 would incorporate the changes applied to Bloom filter 122 in such that the final translation includes all the changes applied since the initial Bloom Filter}).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify STOOPS (teaches insert within a data structure of a dynamic Bloom filter, the data structure having a plurality of bit positions with each bit position being identified by an associated index, the total number of elements corresponding to a number of first elements encoded in a data structure of an existing Bloom filter and a number of second elements to be added to the existing Bloom filter) with the teachings of Ramamoorthy (teaches translating indexes to move a bit position having first value in the data structure of the existing Bloom filter to a position in the data structure of the dynamic Bloom filter). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in reducing the memory load and make room for elements (See: Ramamoorthy:[0009]). In addition, the references (STOOPS and Ramamoorthy) teach features that are directed to analogous art and they are directed to the same field of endeavor as STOOPS and Ramamoorthy are directed to utilizing bloom filters and applying changes necessary when necessary and transform the data accordingly. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2011/0270852 issued to Watanabe et al. (hereinafter as “Watanabe”) teaches a data block set that includes data group to registered data blocks for the bloom filter row of bloom filters.
U.S Patent Application Publication 2017/0154110 issued to Chen et al. (hereinafter as “Chen”) teaches efficient size reduction for a bloom filter by counting the bloom filter.

					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
3/25/2022
/ANDREW N HO/Examiner
Art Unit 2162  


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162